Order entered on March 13, 1961, insofar as it grants an injunction restraining defendant, his agents, attorneys, servants and employees until January 1, 1963, from soliciting plaintiff’s customers who were such customers during the period defendant was employed by plaintiff, and grants an accounting by defendant to plaintiff for the period after and beyond December 31, 1959, the date of termination of defendant’s employment, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Concur — Rabin, J. P., Valente, McNally, Stevens and Bergan, JJ.